  1:19-cv-03165-RMG-SVH           Date Filed 07/17/20   Entry Number 12   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Harold Patterson,                           )     C/A No.: 1:19-3165-RMG-SVH
                                             )
                     Plaintiff,              )
                                             )
       vs.                                   )
                                             )                 ORDER
 Andrew Saul, Commissioner of                )
 Social Security,                            )
                                             )
                     Defendant.              )
                                             )

      Defendant,      Andrew         Saul,   Commissioner       of   Social   Security

(“Commissioner”), by his attorneys, Peter M. McCoy, Jr., United States

Attorney for the District of South Carolina, and Marshall Prince, Assistant

United States Attorney for said district, has moved this court, pursuant to 42

U.S.C. § 405(g), to enter a judgment with an order of reversal with remand of

the cause to the Commissioner for further administrative proceedings. [ECF

No. 11]. The motion represents that Plaintiff’s counsel, Paul Townsend

McChesney, consents to the motion. Id.

      By order of the court, this case is remanded for assignment to a

different Administrative Law Judge with an opportunity for Plaintiff to have

a new hearing and new decision issued.

      Pursuant to the power of this court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and in light of the
  1:19-cv-03165-RMG-SVH     Date Filed 07/17/20   Entry Number 12   Page 2 of 2




Commissioner’s request for remand of this action for further proceedings, this

court hereby reverses the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g) with a remand of the cause to the Commissioner for further

administrative proceedings as set out above. See Shalala v. Schaefer, 509

U.S. 292 (1993). The Clerk of Court is directed to enter a separate judgment

pursuant to the Fed. R. Civ. P. 58.

      IT IS SO ORDERED.



July 17, 2020                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
